
	
		II
		109th CONGRESS
		2d Session
		S. 3515
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2006
			Ms. Cantwell (for
			 herself, Mrs. Boxer, and
			 Mr. Jeffords) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 11, United States Code, to ensure that
		  liable entities meet environmental cleanup obligations, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Cleanup Assurance and Polluter
			 Accountability Act of 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definition of Administrator.
					TITLE I—Requirements for Financial Assurance
					Sec. 101. Financial assurance directives.
					Sec. 102. No effect on other law.
					TITLE II—Recovery of Costs in Bankruptcy
					Sec. 201. Extended period for review of
				transactions.
					Sec. 202. Study and report by the National Bankruptcy Review
				Commission.
					Sec. 203. No effect on other law.
				
			2.FindingsCongress finds that—
			(1)the Environmental
			 Protection Agency faces considerable challenges when seeking to hold businesses
			 responsible for their environmental cleanup obligations because—
				(A)the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.) seeks to hold parties responsible for environmental damage based on
			 the principle of polluter pays; but
				(B)in some cases,
			 parties responsible for environmental damage may file for bankruptcy protection
			 under title 11, United States Code, under which the parties are often permitted
			 to limit or avoid their cleanup responsibilities;
				(2)the extent to
			 which businesses with environmental liabilities terminate operations and
			 reorganize under title 11, United States Code, directly affects the extent of
			 cleanup costs borne by taxpayers, as well as the timeliness of remediation of
			 contaminated sites;
			(3)according to an
			 August 2005 Government Accountability Office report, while more than 231,000
			 businesses operating in the United States filed for bankruptcy protection
			 between 1998 and 2003, it is not known how many of those businesses had
			 environmental liabilities because that information is not adequately
			 tracked;
			(4)the Environmental
			 Protection Agency continues to lack timely and complete information on the
			 thousands of businesses filing for bankruptcy protection each year;
			(5)contrary to the
			 polluter pays principle, taxpayers are more frequently covering
			 the costs of environmental cleanup because—
				(A)potentially
			 responsible businesses are no longer taxed for that specific purpose;
			 and
				(B)the backlog of
			 sites requiring costly cleanup is growing;
				(6)as of the date on
			 which this Act is introduced in the Senate, there are 1,244 cleanup sites
			 listed on the National Priorities List developed by the President in accordance
			 with section 105(a)(8)(B) of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B));
			(7)pursuant to a
			 congressionally requested study, the organization entitled Resources for
			 the Future determined that, in 1999, the average cost to taxpayers of
			 cleaning up a site under the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) was
			 $12,000,000;
			(8)consistent with
			 the principle of polluter pays, polluters that are responsible
			 for cleaning up contamination, not ordinary taxpayers, should bear the costs of
			 cleaning up a site under that Act;
			(9)businesses
			 commonly attempt to protect their assets using a corporate structure that
			 limits the liability of parent corporations;
			(10)in some cases,
			 assets are transferred between corporate affiliates (such as parent and
			 subsidiary corporations) specifically for the purpose of shirking environmental
			 liabilities;
			(11)the
			 Environmental Protection Agency should develop and maintain the
			 expertise—
				(A)to prevent the
			 asset transfers described in paragraph (10); and
				(B)to recover assets
			 so transferred, to the maximum extent feasible;
				(12)the
			 Environmental Protection Agency has failed to implement a statutory mandate
			 enacted in 1980 to require proof of ability to pay and financial assurances for
			 potential environmental cleanups from businesses handling hazardous substances;
			 and
			(13)by failing to
			 comply with that mandate, the Environmental Protection Agency continues to
			 subject the Superfund program under the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and taxpayers
			 in the United States to the obligation to pay enormous cleanup costs that
			 should be borne by the responsible parties.
			3.Definition of
			 AdministratorIn this Act, the
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
		IRequirements for
			 Financial Assurance
			101.Financial
			 assurance directives
				(a)Completion of
			 requirements
					(1)DefinitionsIn
			 this subsection, the terms damages, hazardous
			 substance, and response have the meanings given those terms
			 in section 101 of the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9601).
					(2)Regulations and
			 classes of facilities
						(A)Statement of
			 policyIn 1980, Congress directed the Administrator to promulgate
			 financial assurance requirements under section 108(b) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act (42 U.S.C. 9608(b)),
			 but, as of the date of enactment of this Act, the Administrator has failed to
			 promulgated those regulations.
						(B)Regulations and
			 classesThe Administrator shall—
							(i)as
			 soon as practicable after the date of enactment of this Act, but in no case
			 later than 18 months after that date, finalize regulations under section 108(b)
			 of the Comprehensive Environmental Response Compensation and Liability Act (42
			 U.S.C. 9608(b));
							(ii)(I)as soon as practicable
			 after the date of enactment of this Act, but in no case later than 1 year after
			 that date, publish in the Federal Register proposed financial assurance rules
			 for the classes of facilities identified under clause (iii) that, as determined
			 by the Administrator in accordance with the criteria under section 108(b)(1) of
			 the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (42 U.S.C. 9608(b)(1)), present the highest degree and duration of risk
			 associated with the production, transportation, treatment, storage, or disposal
			 of hazardous substances; and
								(II)for each fiscal year thereafter, publish
			 and promulgate additional proposed and final financial assurance rules for
			 additional classes of facilities described in subclause (I), giving highest
			 priority to classes of facilities that may contain sites at which unreimbursed
			 response costs are greater than or equal to $12,000,000;
								(iii)not later than
			 1 year after the date of enactment of this Act, submit to Congress a report
			 that, at a minimum—
								(I)includes a list
			 of not less than 5 classes of facilities that the Administrator determines have
			 met the criteria identified in section 108(b)(1) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9608(b)(1)); and
								(II)includes a
			 description (including the name, location, number, and costs) of response
			 actions or potential response actions for which remaining unreimbursed response
			 costs exist, or for which the Administrator reasonably anticipates there will
			 be unreimbursed response actions carried out under the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.) as of the date of the report; and
								(iv)submit to
			 Congress an annual update of the report required under clause (iii) that
			 includes additional classes of facilities described in clause (iii)(I).
							(3)Notification of
			 bankruptcyEach owner and
			 operator of a facility that is included in class of facilities regulated under
			 paragraph (2)(B) and that files for bankruptcy protection under title 11,
			 United States Code, shall submit to the Administrator and the regional office
			 of the Environmental Protection Agency of the region in which the facility is
			 located a notification of the filing that includes—
						(A)an estimate of environmental impacts (and
			 the costs of remediating the impacts) resulting from activities at the
			 facility; and
						(B)a description of all current and former
			 corporate relationships of the facility (such as parents, subsidiaries,
			 partners, and affiliates), including parents, subsidiaries, partners, and
			 affiliates located in other States or regions.
						(4)Risk of
			 defaultIn promulgating the regulations described in paragraph
			 (2)(B), the Administrator shall give priority to the development of
			 requirements relating to owners and operators of facilities or industries whose
			 prior actions or practices indicate a high risk of default on environmental
			 liabilities.
					(b)Requirement of
			 financial assurance
					(1)Financial
			 assurance agreements
						(A)Definition of
			 affected person or entityIn this paragraph, the term
			 affected person or entity means—
							(i)a
			 person entering into a settlement agreement or consent decree under section 122
			 of the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (42 U.S.C. 9622) or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.);
			 and
							(ii)a
			 treatment, storage, or disposal facility receiving a corrective action permit
			 or order under section 3004(u) or 3008(h) of the Solid Waste Disposal Act (42
			 U.S.C. 6924(u), 6928(h)).
							(B)RequirementIn
			 addition to any other applicable financial assurance requirements, the
			 Administrator shall require that each affected person or entity shall—
							(i)enter into a
			 financial assurance agreement that reflects the degree and duration of risk
			 associated with the production, transportation, treatment, storage, or disposal
			 of hazardous substances with the Administrator as part of the final settlement
			 agreement, consent decree, or other arrangement; and
							(ii)provide at the
			 time of issuance of a settlement agreement or consent decree described in
			 subparagraph (A)(i), or a corrective action permit or order described in
			 subparagraph (A)(ii), as applicable, such financial assurances as are required
			 under applicable law and as may be needed to cover all potential response costs
			 and damages.
							(2)Tracking of
			 settlementsFor each fiscal year, the Administrator shall track
			 the number of settlements, consent decrees, corrective action permits, and
			 orders described in paragraph (1)(A) (including those that are and are not
			 supported by financial assurances or otherwise in compliance with paragraph
			 (1)), including, with respect to those settlements, consent decrees, corrective
			 action permits, and orders—
						(A)the amount of any
			 financial assurance relating to such a settlement, consent decree, corrective
			 action permit, or order;
						(B)the estimated
			 value of any environmental actions secured by the financial assurances;
						(C)the name of each
			 responsible party; and
						(D)the name of each
			 financial institution or other entity providing the financial assurance, as
			 appropriate.
						(3)Criteria for
			 acceptance of appropriate financial assuranceIn determining
			 whether to accept financial assurances provided under paragraph (1), the
			 Administrator shall take into consideration—
						(A)the level of
			 financial risk to the Federal Government if liable parties default on the
			 obligations of the parties;
						(B)varying financial
			 risks posed by financial assurance mechanisms;
						(C)any concerns
			 about various forms of financial assurance; and
						(D)such other
			 criteria as the Administrator reasonably determines could affect the amount of
			 unreimbursed response costs of the Federal Government.
						(c)Full use of
			 available enforcement toolsIn carrying out this section, the
			 Administrator shall—
					(1)make full use of
			 administrative offsets and liens on assets for enforcement purposes, as
			 appropriate; and
					(2)not later than 1
			 year after the date of enactment of this Act, issue guidance for enforcement of
			 the requirements of this section relating to the use of administrative offsets
			 and asset liens.
					(d)Adjustment of
			 financial test of self-insurance for inflationIn using or
			 authorizing the use of any financial test, the Administrator shall adjust
			 upward, to account for changes since 1982 in the Consumer Price Index for
			 all-urban consumers, United States city average, as published by the Bureau of
			 Labor Statistics, the dollar amount of the tangible net worth requirement of
			 the financial test of self-insurance accepted by the Administrator as a
			 financial assurance mechanism from persons subject to regulation under this
			 Act.
				102.No effect on
			 other lawNothing in this
			 title limits any obligation of a person under the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or
			 any other provision of law.
			IIRecovery of
			 Costs in Bankruptcy
			201.Extended
			 period for review of transactionsSection 548 of title 11, United States Code,
			 is amended by adding at the end the following:
				
					(f)The trustee may
				avoid any transfer of an interest of the debtor in an asset that was made
				during the 10-year period preceding the date of the filing of the petition,
				if—
						(1)the debtor had,
				on or after the date on which such transfer was made, environmental liabilities
				under section 107(a) of the Comprehensive Environmental Response, Compensation,
				and Liability Act of 1980 (42 U.S.C. 9607(a)); and
						(2)the debtor made
				such transfer with actual intent to hinder, delay, or defraud any person with
				respect to any such liability under that Act (42 U.S.C. 9601 et
				seq.).
						.
			202.Study and
			 report by the National Bankruptcy Review Commission
				(a)Study
					(1)Inconsistencies
			 between bankruptcy and environmental laws
						(A)Action by
			 Administrator
							(i)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator, in consultation with the Department of Justice, shall
			 submit to Congress a report that recommends methods to substantially strengthen
			 the ability of the United States to secure assets needed to pay for response
			 costs at sites contaminated with hazardous substances.
							(ii)Public notice
			 and commentThe Administrator shall provide public notice and an
			 opportunity for comment relating to the report under clause (i) for a period of
			 not less than 60 days.
							(B)Action by
			 National Bankruptcy Review CommissionThe National Bankruptcy
			 Review Commission (referred to in this section as the Commission)
			 shall reconvene and evaluate the interaction between title 11, United States
			 Code, and the Comprehensive Environmental Response, Compensation, and Liability
			 Act of 1980 (42 U.S.C. 9601 et seq.), and specifically recommend what actions
			 could be taken, consistent with the report submitted under subparagraph (A), to
			 substantially strengthen the ability of the United States to secure assets
			 needed to pay for response costs at sites contaminated with hazardous
			 substances by addressing—
							(i)the
			 challenges that the Environmental Protection Agency faces when attempting to
			 hold bankrupt and other financially distressed businesses responsible for their
			 cleanup obligations; and
							(ii)the fact that
			 the nature of environmental damage and cleanup gives companies significant time
			 to reorganize their business structures to maximize corporate benefits and
			 minimize potential environmental liabilities.
							(2)Use of GAO
			 reportIn conducting the study under paragraph (1)(B), the
			 Commission shall take into consideration the work of the Government
			 Accountability Office in its August 2005 report on the subject of
			 inconsistencies between title 11, United States Code, and the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.).
					(b)Report
					(1)TimingNot
			 later than 18 months after the date of enactment of this Act, the Commission
			 shall submit to Congress a report on the results of the study conducted under
			 this section.
					(2)ContentThe
			 report submitted under paragraph (1) shall contain a detailed statement of the
			 findings and conclusions of the Commission, together with any recommendations
			 for methods to substantially strengthen the ability of the United States to
			 secure assets needed to pay for response costs at sites contaminated with
			 hazardous substances.
					(c)Other
			 authorityIn carrying out this section, the Commission
			 may—
					(1)conduct public
			 meetings at which testimony and other evidence may be taken, the minutes of
			 which shall be made available upon request and payment of photocopying and
			 mailing expenses; and
					(2)obtain official
			 data from any Federal agency, department, or court necessary to the
			 implementation of its duties.
					(d)Authorization
			 of appropriationsThere is authorized to be made available to the
			 Commission to carry out this section, $1,500,000, to remain available until
			 expended.
				203.No effect on other
			 lawNothing in this title or
			 any amendment made by this title limits any obligation of a person under any
			 other provision of law.
			
